Citation Nr: 1227444	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to February 1993.  He died in April 2006.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
This appeal was previously before the Board in January 2010, at which time it was remanded to provide the Appellant appropriate notice.  This appeal was most recently before the Board in September 2011, at which time it was remanded to obtain a VA opinion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that the cause of the Veteran's death should be service connected.  The Appellant contends that the Veteran was exposed to herbicides, Agent Orange, while serving as a Quality Control Inspector from 1974 to 1975 at the Machinato Army Depo t.  
 
The Veteran died in April 2006.  At the time of his death, the Veteran was in receipt of service connection for chronic obstructive pulmonary disease (COPD), rated 30 percent disabling.  The death certificate cited the cause of death as metastatic small cell carcinoma of the lung.  The Appellant maintains that the Veteran's service-connected COPD contributed to his death. 

The Appellant submitted an article abstract discussing lung cancer and COPD.  The article concluded that the coexistence of COPD may be a serious obstacle in the diagnosis and treatment of primary lung cancer and that patients with COPD require evaluation for coexistence of lung cancer. 

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death, the service-connected disability, singly or jointly with some other condition, must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases primarily causing death.  38 C.F.R. § 3.312(c)(3).

A VA opinion as to the cause of death was obtained in October 2011.  In considering whether the Veteran had lung cancer during service or within a year of separation from service, the examiner concluded that the lung cancer was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She reasoned that the Veteran's lung cancer was at the earliest evident on chest X-ray (CXR) in August 2005, and that the Veteran did not report clinical symptoms potentially related to his lung cancer until November 2005.  The Veteran separated from service in February 1993.  The medical records indicated that the Veteran had small cell lung cancer with metastasis.  The VA examiner indicated that small cell cancer is an aggressive cancer with poor 5 year survival rates even with treatment.  As such, it was less likely than not that the Veteran's lung cancer would have been present for over 10 years without associated progressive and significant symptoms requiring medical evaluation.  

In considering what the cause of the Veteran's COPD was, the examiner indicated that the Veteran's COPD was at least as likely as not incurred in or caused by the claimed in service injury, event or illness.  She explained that it had previously been established as a service connected disability in March 1993.  She indicated that the Veteran's COPD was at least as likely as not caused by his extensive smoking history.  As of 1983, at 31 years of age, the Veteran smoked 3 packs a day, and had a 31 year pack history of smoking.  In April 1989 it was noted that the Veteran was still smoking 3 packs per day.  Longitudinal medical records indicated that the Veteran continued to smoke until April 2003 when he experienced a myocardial infarction requiring coronary artery bypass graft.  Additionally, the Veteran had second hand smoke exposure from his parents while growing up.  The medical literature fully supported that smoking is the most important cause of COPD.  The Veteran's medical records did not indicate a positive association between environmental/occupational exposures or genetic factors, or other potential causes of COPD and the Veteran's COPD.  

In considering what the most likely cause of the Veteran's lung cancer was, the examiner indicated that it was less likely than not that the lung cancer was caused by the claimed in service injury, event or illness.  She reasoned that medical records indicated that the Veteran was diagnosed as having small cell cancer of the lungs in November 2005.  She indicated that lung cancer is the leading cause of death in the United States.  Small cell cancer accounts for 20 to 25 percent of all bronchogenic carcinoma and is associated with the poorest 5-year survival of all histologic types.  Compared with other histologic types of lung cancer, exposures to tobacco smoke, ionizing radiation, and chloromethyl ethers posed a substantially greater risk for development of small cell lung cancer.  The Veteran was known to have had a significant personal history of tobacco use, as well as history of second hand exposure as a child.  The medical evidence available for review did not indicate a history of ionizing radiation or chloromethyl ether exposures.  Tobacco smoke exposure was at least as likely as not the cause of the Veteran's small cell cancer.  

The examiner then indicated that the lung cancer was less likely than not proximately due to or the result of the Veteran's service-connected COPD.  She reasoned that longitudinal medical records indicated that the Veteran had symptoms for only 2 days prior to being evaluated and diagnosed with probable primary lung cancer in November 2005.  Though treatment was initially started for acute exacerbation of COPD, because of his presenting symptoms, a CXR was obtained and was of concern.  A definitive chest computed tomography scan was promptly obtained.  Therefore it was less likely than not that the Veteran's COPD resulted in any delay in the diagnosis of his lung cancer.  Longitudinal medical records available did not indicate that the Veteran had required any regular treatment for his COPD or a pattern of associating symptoms of any kind with his COPD.  It was fully appreciated that the Veteran was not participating in a surveillance program for the identification of lung cancer because of his COPD.  Such surveillance was not standard clinical practice at that time, nor currently.  The Veteran did have CXRs in June 2004 and June 2005 that did not reveal any findings of concern.  CXR of August 2005 revealed prominence of right paratracheal soft tissue and the radiologist advised comparison with previous exams.  The examiner then reasoned that it was not possible to provide an opinion as to whether the Veteran's COPD was a serious obstacle to the treatment of his lung cancer.  She indicated that oncology treatment records were not found in the claims files or Computerized Patient Record System.  Medical records from Fort Wood indicated that the Veteran had received chemotherapy and radiation treatments followed by brain radiation treatments.  The examiner indicated that detailed oncology records would be required to determine the Veteran's response to his cancer treatments and the impact or lack of effect by his COPD.  She indicated that an additional opinion could be provided if oncology records were provided.  The examiner even noted that Fort Wood medical records indicated that the Veteran was referred to Ellis Fischel Cancer Center in Columbia, Missouri on November 9, 2005.  The examiner indicated that she had contacted an individual and advised him that the oncology records were not found and their absence would limit the ability to provide complete responses to the questions posed; however, she was advised to provide opinions as possible and otherwise state why an opinion could not be given.  

Here, where the examiner has identified the records that would help her in providing an opinion, and these records have not yet been requested, the Board finds that additional assistance is required.  38 U.S.C. § 5103A(a); see Daves v. Nicholson, 21 Vet. App. 46 (2007).  As such, this claim is remanded in order to request the outstanding private oncology records, with any necessary assistance from the Appellant.  If these records are obtained, then the claims folder should be returned to the examiner for a VA opinion addressing whether the Veteran's COPD was a serious obstacle to the treatment of his lung cancer.  

In addition, the Board observes that the January 2010 remand instructed that the Appellant be provided appropriate VCAA and Hupp notice.  Although the RO attempted to comply with this instruction by sending a letter in January 2010, the letter, which simply repeated what type of notice should be provided, remains inadequate.  The Court held that a notice with regard to a claim for DIC benefits must include (1) a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Appellant should be provided such Hupp-compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) and the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter should include (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. 

2.  With any necessary authorization from the Appellant, request the Veteran's outstanding oncology records from Ellis Fischel Cancer Center in Columbia, Missouri, dated from November 2005 to April 2006.  If unavailable, a formal finding to that effect should be associated with the record.  In addition, the Appellant and her representative must be provided 38 C.F.R. § 3.159(e)-compliant notice regarding VA's unsuccessful attempts to obtain this potentially relevant evidence, as applicable.  Additionally, she must be afforded the opportunity to obtain and submit such evidence on her own behalf.  

3.  If available outstanding oncology records are received, then a VA addendum opinion should be obtained.  Forward the claims folder to the examiner who provided the October 2011 opinion, if available.  If unavailable, any VA examiner is requested to provide the following opinion.  Opine as to whether it is at least as likely as not that the coexistence of COPD was a serious obstacle in the diagnosis and treatment of the lung cancer.  In addition, the previously provided October 2011 opinions should be reviewed in light of additionally received information and any differences in opinion should be indicated where appropriate.  A rationale should be provided.  

4.  If any benefit sought remains denied, the Appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


